DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duggal et al. (US 2009/0259144; “Duggal”).
Claim 22, Duggal discloses an intervertebral disk prosthesis (Fig. 16), comprising a caudal plate (404), a cranial plate (402), and an elastic core (406) formed between the caudal plate and the cranial plate (Fig. 17A), characterized in that the caudal plate has a cavity (Fig. 16; 456) on a side (side that 456 points towards) facing the cranial plate (Fig. 16), wherein the core is integrally connected to the cavity of the caudal plate (Fig. 17A; paragraph [0124]), and wherein the cranial plate is not connected to the core (Figs. 16 and 17A; note how it is not connected in the same manner as the Applicant defines “not connected” in that the top plate just rest on the core).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duggal et al. (US 2009/0259144; “Duggal”), in view of Kuras et al. (US 2008/0319548; “Kuras”).
Claim 1, Duggal discloses an intervertebral disk prosthesis (Fig. 16), comprising a caudal plate (404), a cranial plate (402), and an elastic core (406) formed between the caudal plate and the cranial plate (Fig. 17A), characterized in that the caudal plate has a cavity (Fig. 16; 456) on a side (side that 456 points towards) facing the cranial plate (Fig. 16), wherein the core is integrally connected to the cavity of the caudal plate (Fig. 17A; paragraph [0124]), wherein the core is locked into the cavity (paragraph [0124]) and the cranial plate is not connected to the core (Figs. 16 and 17A; note how it is not connected in the same manner as the Applicant defines “not connected” in that the top plate just rest on the core), wherein a side of the core facing the cranial plate is arched in shape in a longitudinal direction and a transverse direction (Fig. 16), wherein the cranial plate has at least one guiding pin (Fig. 17A; 430), which movably engages with a  guiding contour (Fig. 16; 510) of the core (Fig. 17A).
With regard to claim 1, it is noted that the assembled prosthesis of Duggal appears to be substantially identical to the prosthesis claimed, although produce by a different process, therefore the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two. Note how the core of Duggal has a tab (Fig. 16; 498) that locks under an undercut (472) in a similar manner as Applicant’s device (Fig. 3B). The only difference is that Applicant injects the material directly into the cavity, while Duggal just presses the material into the cavity after the core has been made. Both ways end up with the same results of a core that is locked to the caudal plate without using adhesives.
However, Duggal does not disclose the guiding pin essentially having a cross shape cross-section and the guiding contour of the core having a cavity complementary to the cross shape.
Kuras teaches a cranial plate (Fig. 5; 22) having at least one guiding pin (96), which movably engages with a guiding contour (110) of a core (26), wherein the guiding pin essentially has a cross shape in a cross-section (Fig. 7), and the guiding contour of the core is formed as a cavity formed to be complementary to the cross shape (Figs. 5 and 7; paragraph [0071]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify and/or substitute the motion limiting post of Duggal, for the cross shape motion limiting projection of Kuras, in order to limit particular movement between the upper and lower plates (paragraphs [0051] and [0082]-[0083]).
Claim 2, it is noted that the assembled prosthesis of Duggal appears to be substantially identical to the prosthesis claimed, although produce by a different process, therefore the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two. Note how the core of Duggal has a tab (Fig. 16; 498) that locks under an undercut (472) in a similar manner as Applicant’s device (Fig. 3B). The only difference is that Applicant injects the material directly into the cavity, while Duggal just presses the material into the cavity after the core has been made. Both ways end up with the same results of a core that is locked to the caudal plate without using adhesives.
Claim 3, Duggal in view of Kuras disclose the intervertebral disk prosthesis according to claim 1, Duggal discloses the core has viscoelastic properties and/or is made of an elastomer [0095] and [0133]).
Claim 9, Duggal in view of Kuras disclose the intervertebral disk prosthesis according to claim 1, Duggal discloses a side (lower side) of the caudal plate facing a bone and/or a side (upper side of cranial plate) of the cranial plate facing a bone have a tooth system and/or corrugation (Fig. 16; note the teeth, such as 420 on the outer surfaces).
Claim 10, Duggal in view of Kuras disclose the intervertebral disk prosthesis according to claim 1, Duggal discloses the cavity of the caudal plate has an undercut (Fig. 16; 472) formed at least in sections (Fig. 16).

Claims 1-3, 9-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duggal et al. (US 2009/0259144; “Duggal”), in view of Kuras et al. (US 2008/0319548; “Kuras”), in further view of Ross et al. (US 2006/0149273; “Ross”).
Claim 1, Duggal in view of Kuras disclose the prosthesis as noted above.
However, they do not disclose the core being injected or cast into the cavity.
Ross teaches an intervertebral disk prosthesis that has a core that is injected or cast into a cavity of a plate (paragraph [0075]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to inject or cast the core into the plate, as taught by Ross, since this is a well-known way to insert the core into the plate (paragraph [0075]).
Claim 2, Duggal in view of Kuras and Ross disclose the intervertebral disk prosthesis according to claim 1, Ross also discloses that the core is injected or cast into the cavity by means of a plastic injection molding method, or vacuum casting method (paragraphs [0075]-[0076]).
Claim 3, Duggal in view of Kuras and Ross disclose the intervertebral disk prosthesis according to claim 1, Duggal discloses the core has viscoelastic properties and/or is made of an elastomer (paragraphs [0095] and [0133]).
Claim 9, Duggal in view of Kuras and Ross disclose the intervertebral disk prosthesis according to claim 1, Duggal discloses a side (lower side) of the caudal plate facing a bone and/or a side (upper side of cranial plate) of the cranial plate facing a bone have a tooth system and/or corrugation (Fig. 16; note the teeth, such as 420 on the outer surfaces).
Claim 10, Duggal in view of Kuras and Ross disclose the intervertebral disk prosthesis according to claim 1, Duggal discloses the cavity of the caudal plate has an undercut (Fig. 16; 472) formed at least in sections (Fig. 16).
Claim 11, Duggal in view of Kuras discloses a method for producing an intervertebral disk prosthesis (Duggal - Fig. 16; paragraphs [0078]-[0162]) according to claim 1, characterized by the method steps of: a) providing a caudal plate (Duggal - Fig. 16; 404) comprising a cavity (Duggal - space that 456 generally points towards), b) inserting an elastic material into the cavity (Duggal - Fig. 17A), and forming an elastic (Duggal - Fig. 17A; paragraph [0095]).
However, they do not disclose the core being injected or cast into the cavity.
Ross teaches an intervertebral disk prosthesis that has a core that is injected or cast into a cavity of a plate (paragraph [0075]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to inject or cast the core into the plate, as taught by Ross, since this is a well-known way to insert the core into the plate (paragraph [0075]).
Claim 13, Duggal in view of Kuras and Ross disclose the method according to claim 11, Duggal discloses c) applying the cranial plate onto the core such that the at least one guiding pin of the cranial plate movably engages with the guiding contour of the core (Figs. 16-17C).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duggal et al. (US 2009/0259144; “Duggal”), in view of Kuras et al. (US 2008/0319548; “Kuras”), in further view of Ross et al. (US 2006/0149273; “Ross”), in further view of Kelly et al. (US 2004/0054411; “Kelly”).
Claim 12, Duggal in view of Kuras and Ross disclose the method according to claim 11.
However, they do not disclose prior to step b), the caudal plate is put into a mold that is an injection molding tool.
Kelly teaches prior to injecting the core into the plate the plate is put into a mold or an injection molding tool (paragraphs [0046]-[0047]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to place the plate into a mold prior to injecting the core into the plate, since this is a well-known technique of manufacturing one or more parts for a device through injection molding (paragraphs [0046]-[0047]).

Allowable Subject Matter
Claims 14 and 16-21 are allowed. Claim 14 requires the two pins to engage the elliptical groove, best seen in Applicant’s Fig. 2a. The prior art fails to teach this structure in combination with the required limitations of claim 14.

Response to Arguments
Applicant’s arguments regarding the core being injected into the caudal plate are not persuasive. The arguments have not described a difference between the final products described by the claim and the prior art. On page 13, the Applicant points out that their method of producing the product eliminates the need for additional attachment element like adhesives or threads. This is not different from the prior art. Duggal teaches the caudal plate having a lip/undercut (Fig. 16; 472) that fits a tab (498) of the core. In the same manner the Applicant’s caudal plate (Fig. 1b) has an undercut (28) that overlaps a lip/tab/flared portion of the core (Figs. 1a and 1b). The Applicant argues that a permanent form fit connection is only possible in the case of direct injection into the recess (middle of page 13), the Examiner respectfully disagrees. Initially, this is not part of the claim language. Regardless, the core of Duggal is designed to prevent the core from coming apart from the caudal plate (paragraph [0124]), in other words it is designed as a permanent form-fit connection.
In response to Applicant’s argument that Duggal does not disclose a core that is integrally connected to the cavity of the caudal plate and a cranial plate that is not connected to the core (bottom of page 14), the Examiner respectfully disagrees. As noted in the rejection above, the tab (Fig. 16; 498) is designed to lock the core to the caudal plate, which keeps them integrally connected (paragraph [0124]) and just like the Applicant’s cranial plate it just rests on top of the core.
Applicant’s argument that Ross does not disclose a core that is injection molded into a caudal plate and is not connected to a cranial plate is moot because the rejection is not relying on Ross to teach both of those features. Ross is simply used to teach that the core can be injected into a plate, while Duggal teaches the cranial plate not being connected to the core.
In response to Applicant’s argument that Kelly does not disclose the method required by claim 12 (page 15), the Examiner respectfully disagrees. This is the exact same method as Applicant’s in that an endcap is inserted in a mold tool and then the core is injected inside the caps. The only difference may be that the Applicant just puts one cap inside the mold tool while Kelly is teaching putting two endcaps in the tool. However, the rejection is a combination of what is taught by Duggal in view of Kuras, Ross and Kelly. The teaching of Duggal keeps the structural relationship between the cranial plate and the core when the combination is made, which one of ordinary skill in the art would realize you don’t have to put both endcaps in the tool . The teaching of Kelly gives one of ordinary skill in the art the understanding that you can put an endcap into a mold when injecting the core. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775